Cobb, P. J.
(After stating the facts.)
The facts in the petition were not of such a character as to authorize the interposition of a court of equity in behalf of the plaintiff. The plaintiff may be compelled to pay a debt twice; but on account of the respect which a court of equity pays to the judgments of a common-law court of competent jurisdiction, where the parties have had their day in court, the plaintiff is without remedy to avoid the. consequences resulting from the judgments to which she was a party. It is unnecessary to determine whether the suit in the justice’s court was the individual suit of G. W. Allen, or whether it was a suit by his wife. The plaintiff appeared in that case and. answered, and the garnishment *444proceeding against her was pending at that time. It does not appear, from the petition, whether she set up the pendency of the garnishment proceeding as a defense; but she might have done so; and the judgment concludes her even though the pendency of the garnishment would have been a good defense. The fact that the certiorari in the superior court was dismissed on a question not involving the merits does not affect the. binding force of the judgment in the justice’s court. The plaintiff is also bound by the judgment in the garnishment case, and could have been compelled to pay that judgment if she had not voluntarily done so. All of the facts now alleged to defeat the judgment in the justice’s court could have been pleaded in the suit that resulted in that judgment. There was no equity in the original petition. Neither was there any equity in the amendment, which apparently added a new cause of action. If any of the facts alleged in the petition would be a good defense to the note in the hands of T. M. Allen, the justice of the peace, these facts can be pleaded when suit is brought on that note. The judge did not err in sustaining the demurrer to the petition. Judgment affirmed.

All the Justices concur.